— Appeal by defendant from a judgment of the County Court, Westchester County (Ritter, J.), rendered July 10, 1981, convicting him of absconding from temporary release in the first degree, upon a jury verdict, and imposing sentence. Judgment affirmed. The evidence presented was sufficient for the jury to find, beyond a reasonable doubt, that defendant was guilty of the crime charged. To vacate the instant judgment would undermine the integrity of the furlough program. Damiani, Titone and Weinstein, JJ., concur.